DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/22 generally complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner with the exception of the CN office actions dated 5/17/22 and 5/20/22, because no English translation was provided, and the TW office action dated 6/6/22 because the examiner was not able to locate it in the file.  The examiner also notes that an office action for TW 108115291 was in the file but not on the IDS. 

Allowable Subject Matter
Claims 1-20 are allowed. Reasons for allowance are in the 6/20/22 Notice of Allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/22/22